Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 16, 2021 was received. Claims *1, 6-7, 19-11 and 13 were amended. Claim 2 was canceled. Claims 16-18 were added. Claims 14-15 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued April 14, 2021.

Claim Objections
Claims 6-7, 9 and 11-13 objected to because of the following informalities: 
Regarding claim 6, “a power” should be corrected to “the power”.
Regarding claim 7, “a gas flow” should be corrected to “the gas flow”.
Regarding claim 9, “a pressure” should be corrected to “the negative pressure”. 

Regarding claim 12, “a power” should be corrected to “the power”.
Regarding claim 13, “a power” should be corrected to “the power” and “a pressure” should be corrected to “the negative pressure”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 17, the specification does not provide any support for recirculating the gas. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation of less than or equal to 3kW includes any number below 1W (the lower end of the claimed range of claim 1), thus, it is unclear what is the required range in this claim. For purpose of examination, the claim is considered to be 1W to 3kW. However, Applicant should clarify what is intended, without adding new matter. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 7, the limitation of 5sccm to about 20sccm is outside of the range of about 20sccm to about 1000sccm in claim 1, thus, this claim does not further limit claim 1. 
Regarding claims 12-13, the limitation of about 1 watt to about 20kilowatts is broader than the range of about 1W to about 10kW in claim 1, thus, this claim does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The claim rejections rejected under 35 U.S.C. 103 as being unpatentable over Papadakis et al. (4,536,274), in view of Monty et al. (2000/0070006 A1); and further in view of Popovich et al. (2009/0038939 A1) & Heller (2015/0230737 A1); plus as evidenced by Weast, editor, the CRC Handbook Of Chemistry and Physics on claims Claims 1 & 3-13 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ashford, II et.al. (2019/0376960 A1); as evidenced by Weast, editor, the CRC Handbook Of Chemistry and Physics on claims 1 & 3-5 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Ashford, II et.al. (2019/0376960 A1), as evidenced by Weast, editor, the CRC Handbook Of Chemistry and Physics, as applied to claims 1 & 3-5; and in view of Petisce et al. (2015/0276651 A1) &/or Papadakis et al. (4,536,274), &/or Popovich et al. (2009/0038939 A1) &/or Heller (2015/0230737 A1), all secondary references detailed above, on claims 6-13 are withdrawn, because the claims have been amended.

Claims 1- 3-7, 9, 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich (US20090038939) in view of Petisce (US20150276651) and Martin (US6001429).
In re Robentson, 49 USPQ2d 1949(1999). 
Popvich does not explicitly teaches the oxygen plasma is air plasma. However, Petisce teaches a method of analyte measuring by an analyte sensors for blood glucose (biosensor) (abstract, paragraphs 0001-0002) and discloses the palladium electrodes are formed on the substrate of the biosensor (paragraphs 0061-0062). Petisce teaches the electrodes are surface treated prior to application of the subsequent analyte sensing membrane and discloses oxygen and air plasma are functionally equivalent surface treatment for the biosensor electrodes (paragraph 0070). Air is known to comprise about 78 vol% nitrogen and about 21vol% oxygen. Therefore, it would have been obvious to one of ordinary skill in the art to substitute air for oxygen as the plasma surface modification of the electrode in the method of making a biosensor as disclosed by Popovich. Petisce further teaches the power of the plasma and the concentration of the plasma are sufficient to improve the electrical response of the sensor (paragraph 0070). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the power and concentration (including flow rate of the air) in the process to yield the desired electrical response of the sensor. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Popovich in view of Petisce do not explicitly teach the air plasma is formed under negative pressure and the air is provided as a gas flow. However, Martin teaches a method of plasma surface treatment on a substrate using air, wherein the air is provided in a gas flow of 0.1 to 50sccm and the air plasma is performed in pressure from about 110mTorr to about 200mTorr, which overlap with the claimed ranges (abstract, column 6 lines 59-63, column 8 lines 20-25, column 9 lines 59-62, column 10 lines 1-6, column 10 lines 25-26, and claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use apply vacuum with negative pressure and the gas flow as suggested by Martin in the method of making biosensor as disclosed by Popovich in view of Petisce because Martin teaches such vacuum and gas flow condition is applicable for forming air plasma for surface medication (abstract, column 6 lines 59-63, column 8 lines 20-25, column 9 lines 59-62, column 10 lines 1-6, column 10 lines 25-26, and claim 1). In addition, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955). It is noted 
Regarding claim 3, Popovich teaches forming a reaction chamber on the substrate wherein the first electrode is formed in the reaction chamber (paragraphs 0081, 0084 and 0086, see figure 2B number 22 and 25). 
Regarding claim 4, Popovich teaches forming a reagent layer on the treated palladium film so that the first electr4ode operates as working electrode (paragraphs 0081, 0084 and 0086, see figure 2B number 22 and 25). Popovich teaches the reagent comprising a selective recognition component for an analyte (paragraphs 0004, 0006). 
Regarding claim 5, Popovich teaches the first electrode can be also a proximal or counting electrode 24 (reference electrode), and a second electrode (working electrode 22) is formed on the substrate and a reagent layer is placed on the second electrode, wherein the reagent layer comprising a selective recognition component for an analyte (paragraphs 0069, 0081, 0084 and 0086, see figure 2B number 22, 24 and 25).
Regarding claim 6, Petisce further teaches the power of the plasma and the concentration of the plasma are sufficient to improve the electrical response of the sensor (paragraph 0070). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the power and concentration (including flow rate of the air) in the process to yield the desired electrical response of the sensor. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 7, Petisce further teaches the power of the plasma concentration of the plasma are sufficient to improve the electrical response of the Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Martin teaches the air is provided in a gas flow of 0.1 to 50sccm which overlaps with the claimed ranges (abstract, column 6 lines 59-63, column 8 lines 20-25, column 9 lines 59-62, column 10 lines 1-6, column 10 lines 25-26, and claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use apply vacuum with negative pressure and the gas flow as suggested by Martin in the method of making biosensor as disclosed by Popovich in view of Petisce because Martin teaches such vacuum and gas flow condition is applicable for forming air plasma for surface medication (abstract, column 6 lines 59-63, column 8 lines 20-25, column 9 lines 59-62, column 10 lines 1-6, column 10 lines 25-26, and claim 1). In addition, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955). It is noted that Applicant has not established criticality of any of the claimed ranges (flow rate, pressure or power).

Regarding claim 11, Petisce further teaches the power of the plasma concentration of the plasma are sufficient to improve the electrical response of the sensor (paragraph 0070). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the power and concentration (including flow rate of the air) in the process to yield the desired electrical response of the sensor. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Martin teaches the air is provided in a gas flow of 0.1 to 50sccm (which overlaps with the claimed range) and the air plasma is performed in pressure from about 110mTorr to about 200mTorr (abstract, column 6 lines 59-63, column 8 lines 20-25, column 9 lines 59-62, column 10 lines 1-6, column 10 lines 25-26, and claim 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one 
Regarding claim 13, Petisce teaches the power of the plasma and the concentration of the plasma are sufficient to improve the electrical response of the sensor (paragraph 0070). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the power and concentration (including flow rate of the air) in the process to yield the desired electrical response of the sensor. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Martin teaches the air plasma is performed in pressure from about 110mTorr to about 200mTorr (abstract, column 6 lines 59-63, column 8 lines 20-25, column 9 lines 59-62, column 10 lines 1-6, column 10 lines 25-26, and claim 1), which overlaps with the claimed range as “about” is interpreted as 10% plus and minus of the end point of the range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie 
Regarding claim 16, Popovich further teaches the surface treatment includes using a solution of sodium 2-mercaptoethane sulfonate to form a hydrophilic thiol monolayer (paragraph 0086). Thus, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two methods, treatment with oxygen plasma (air) or forming a hydrophilic thiol monolayer by sodium 2-mercaptoethane sulfonate, in the surface modification in the process of making a biosensor. It is prima facie obvious to combine two techniques, each of which is taught by the prior art to be useful for the same In re Kerkhoven, 205 USPQ 1069, 1072.
Regarding claim 18, Martin further teaches to include an argon gas in as diluent gas (column 7 lines 5-8). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of diluent gas argon in the process of making the biosensor to yield the desired level of dilution of the air plasma. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, it would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. In re Aller, USPQ 233 (CCPA 1955). It is noted that Applicant has not established criticality of any of the claimed ranges (flow rate, pressure or power).

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich (US20090038939) in view of Petisce (US20150276651) and Martin (US6001429) as applied to claims 1- 3-7, 9, 11, 13, 16 and 18 above, and further in view of Hahnel (US20170275499). 
Regarding claim 8, Popovich teaches the substrate is a continuous web (paragraph 0106), thus, Popovich in view of Petisce and Martin teaches all limitation of this claim, except the web speed. However, Hahnel teaches a method of air plasma treating a web substrate (abstract) and discloses the web speed is 0.5 to 200m/min (claim 8, paragraph 0074)which overlaps with the claimed range. In the case where the 
	Regarding claim 10, Popovich in view of Petisce and Martin teaches all limitation of this claim, except the distance. However, Hahnel teaches a method of air plasma treating a web substrate (abstract) and discloses the distance is 1-100mm (claim 8, paragraph 0074) which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in 
Regarding claim 12, Petisce teaches the power of the plasma and the concentration of the plasma are sufficient to improve the electrical response of the sensor (paragraph 0070). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the power and concentration (including flow rate of the air) in the process to yield the desired electrical response of the sensor. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Popovich teaches the substrate is a continuous web (paragraph 0106), thus, Popovich in view of Petisce and Martin teaches all limitation of this claim, except the web speed. However, Hahnel teaches a method of air plasma treating a web substrate (abstract) and discloses the web speed is 0.5 to 200m/min (claim 8, paragraph 0074) which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It would have been obvious to one having .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich (US20090038939) in view of Petisce (US20150276651) and Martin (US6001429) as applied to claims 1- 3-7, 9, 11, 13, 16 and 18 above, and further in view of Inglis (US20140342122). . 
Regarding claim 17, Popovich in view of Petisce and Martin teaches all limitation of this claim, except the recirculation of the gas. However, Inglis teaches a plasma process on a substrate (abstract, paragraph 0090) and teaches to recirculate the process gas from the outlet to the inlet using a pump (negative pressure) (paragraph 0090). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recirculate the plasma gas to the chamber as disclosed by Inglis in the method of making a biosensor as disclosed by Popovich in view of Petisce and Martin because Inglis teaches such technique increase the plasma treatment rate (paragraph 0090). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-12 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F from about 9:00 a.m. to 5:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dah-Wei Yuan, can be reached at (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/NGA LEUNG V LAW/Examiner, Art Unit 1717